CALLAHAN, C. J.,
concurring and dissenting. I concur in the majority opinion, except for part III, with which I respectfully disagree. In part III, the majority concludes that the trial court properly admitted evidence that, subsequent to the plaintiffs accident, his employer made modifications to the forklift that had injured the plaintiff.
The majority begins its analysis by asserting that, pursuant to our decision in Sanderson v. Steve Snyder Enterprises, Inc., 196 Conn. 134, 148, 491 A.2d 389 (1985), evidence of subsequent remedial alterations “is admissible in a strict liability action on the issue of whether the product was defectively designed if the *202remedial repairs are related to the alleged design defect.” Although I agree that this is an accurate statement of the rule announced in Sanderson,1 I believe that relying on Sanderson, particularly at the outset of the discussion, diverts attention from the real issue. Sanderson simply stands for the proposition that evidence of subsequent remedial measures by a defendant may be admitted in strict liability cases because the concerns that have motivated courts to exclude such evidence in negligence cases, i.e., deterring defendants from rectifying dangerous situations, are less applicable to strict liability cases. Those concerns are inapplicable, however, where, as here, the party taking remedial action is not a defendant. Raymond v. Raymond Corp., 938 F.2d 1518, 1524 (1st Cir. 1991); Pau v. Yosemite Park & Curry Co., 928 F.2d 880, 888 (9th Cir. 1991); O’Dell v. Hercules, Inc., 904 F.2d 1194, 1204 (8th Cir. 1990); Causey v. Zinke, 871 F.2d 812, 816-17 (9th Cir.), cert. denied, 493 U.S. 917, 110 S. Ct. 277, 107 L. Ed. 2d 258 (1989); Koonce v. Quaker Safety Products & Mfg. Co., 798 F.2d 700, 719-20 (5th Cir. 1986); Grenada Steel Industries, Inc. v. Alabama Oxygen Co., 695 F.2d 883, 889 (5th Cir. 1983).
Because the policy concerns that have sparked the substantial debate regarding the admissibility of evidence of subsequent remedial measures áre inapplicable here, the issue of the admissibility of the employer’s changes to the allegedly defective product becomes a routine evidentiary question. See Raymond v. Raymond Corp., supra, 938 F.2d 1524; Leaphart v. Whiting Corp., 387 Pa. Super. 253, 268-69, 564 A.2d 165 (1989), appeal denied, 525 Pa. 619, 577 A.2d 890 (1990); Cyr v. J.I. Case Co., 652 A.2d 685, 694 (N.H. 1994). In order for evidence to be admissible, it must be relevant and its *203probative value must outweigh its prejudicial effect. State v. Porter, 241 Conn. 57, 90, 698 A.2d 739 (1997).
Even assuming, without deciding, that evidence that the plaintiffs employer, in the wake of the plaintiffs accident, added a strobe light and a mirror to the forklift may be marginally relevant to the issue of whether the original forklift was unreasonably unsafe or whether modifications to the product were feasible; but see Gauthier v. AMF, Inc., 788 F.2d 634, 637 (9th Cir.), modified, 805 F.2d 337 (9th Cir. 1986) (subsequent modifications by third party irrelevant to whether product was reasonably safe at time made); Leaphart v. Whiting Corp., supra, 387 Pa. Super. 268-69 (fact that third party alters product after accident not necessarily probative or relevant to issue of whether product was defective); I would conclude that the evidence’s limited probative value is outweighed by its prejudicial effect. “The jury’s attention should [have been] directed to whether the [forklift] was reasonably safe at the time it was manufactured. . . . [T]here was ample expert testimony concerning that very point. The introduction of evidence about subsequent changes in the product or its design threaten[ed] to confuse the jury by diverting its attention from whether the product was defective at the relevant time to what was done later.” Grenada Steel Industries, Inc. v. Alabama Oxygen Co., supra, 695 F.2d 888.
Even if we assume, arguendo, that the addition by the plaintiffs employer of a light and a mirror to a vehicle already equipped with a backup alarm, two overhead flashing lights, rear backup lights, front and rear directional lights, a rearview mirror and a left side mirror is of some relevance to the issue of whether the forklift, as it existed when manufactured, was unreasonably unsafe, it is ambiguous. The employer may have made the modifications because of pressure from a union or to appease concerned workers in the wake of *204a terrible tragedy. See Leaphart v. Whiting Corp., supra, 387 Pa. Super. 268-69. The employees who testified regarding the changes to the forklift provided little testimony regarding the reasons for the changes. Moreover, even if the employer made the changes solely because it believed the original model to be unreasonably unsafe; id.; there is still a significant risk that the employer’s opinion of the safety of the forklift might be given undue weight by the jury or that the jury might be confused as to the appropriate use of such evidence. The risk that the jury would use this evidence as a strong indication that the original model was unreasonably unsafe, when the evidence does not necessarily support that inference, strikes me as too high and I believe that the evidence should have been excluded. See Grenada Steel Industries, Inc. v. Alabama Oxygen Co., supra, 695 F.2d 889 (danger of misleading or confusing jury); Cyr v. J.I. Case Co., supra, 652 A.2d 694 (probative value outweighed by prejudicial effect).
I respectfully dissent from part III of the majority opinion.

 Although my research reveals that the rule announced in Sanderson represents the minority viewpoint nationwide, I express no opinion about the wisdom of our continued use of that rule.